Citation Nr: 1224018	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  04-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to August 1987 with periods of service in the Army Reserves as well.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before a Decision Review Officer in April 2004.  The Veteran and his friend also testified at Board hearing at the RO in Atlanta, Georgia in October 2005.  These transcripts have been associated with the file.

In a March 2006 decision, the Board denied the Veteran's claim of entitlement to an initial evaluation in excess of 20 percent for mechanical low back pain.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court set aside the Board's March 2006 decision as to the mechanical low back pain and remanded the matter for further adjudication.  This case was then remanded by the Board in August 2008 for additional development.  It was once again before the Board in November 2010 at which time the Veteran's claim for an increased rating was denied.  The Veteran appealed to the Court and in January 2012 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of an increased rating for the Veteran's mechanical low back pain and remanding the matter for further proceedings.  The JMR also specifically noted the other findings from the November 2010 Board decision were not to be disturbed.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.





REMAND

In the January 2012 JMR the parties agreed that the March 2009 VA examination was inadequate.  In this regard, the examiner noted that the Veteran experienced functional limitation during flare-ups of pain, but he did not discuss what the additional impairment was.  See also May 2012 Brief.

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Accordingly, the Veteran should be given a new spinal VA examination which takes into account any functional limitation during flare ups of pain.

The Board further notes that the most recent VA treatment records in the claims file are from March 2012.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from March 2012 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from March 2012 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the Agency of Original Jurisdiction (AOJ) is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA examination to determine the current severity of his mechanical low back pain.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

If the examiner is unable to do the requested action above, he/she must take into consideration range of motion on repetitive testing and DeLuca, and determine whether the manifestations of the Veteran's functional limitations are equivalent to favorable ankylosis of the entire thoracolumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The examiner should comment on any adverse neurological symptomatology caused by the spine disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

Furthermore, the examiner should indicate whether the Veteran's mechanical low back pain is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.  

The examiner should also provide an opinion concerning the impact of the Veteran's mechanical low back pain on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


